t c no united_states tax_court richard k and marilyn j phillips petitioners v commissioner of internal revenue respondent docket no filed date ps were limited partners in several partnerships with the same designated tax_matters_partner tmp at the request of the internal_revenue_service irs the tmp executed form sec_872 consent to extend the time to assess tax extending the periods of limitations for the years in issue before executing the extensions the tmp had been the subject of criminal tax investigations by the irs the tax investigations ended before the tmp executed most of the extensions ps alternatively contend that the second and third sentences of sec_301_6231_c_-5t temporary proced admin regs fed reg date are invalid and that the initiation of a criminal tax investigation of the tmp converted his partnership items into nonpartnership_items as a matter of law that the criminal tax investigation of the tmp created a conflict of interest between the tmp's duties as a fiduciary of the partnerships and his self- interest as the subject of a criminal tax investigation and that such a conflict necessitated his removal as tmp based on the rationale of 147_f3d_221 2d cir revg and remanding transpac drilling venture v commissioner tcmemo_1994_26 or that respondent abused his discretion by not issuing a written notice informing the tmp that his partnership items would be treated as nonpartnership_items held sec_301_6231_c_-5t temporary proced admin regs supra is a valid regulation held further the criminal tax investigation did not create a disabling conflict of interest and therefore did not terminate the tmp’s designation held further ps have not established that respondent abused his discretion by not notifying the tmp that his partnership items would be treated as nonpartnership_items curtis w berner for petitioners margaret a martin neal o abreu steven mopsick and ronald l buch jr for respondent opinion dawson judge this case was assigned to special_trial_judge stanley j goldberg pursuant to rule sec_180 sec_181 and sec_183 all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge goldberg special_trial_judge respondent determined deficiencies in petitioners' federal income taxes additions to taxes and penalties for the taxable years and in the amounts set forth below additions to tax additional year deficiency sec sec sec sec sec interest a a a b sec_6621 dollar_figure -- -- -- -- -- -- -- -- -- -- -- big_number -- -- -- -- -- big_number dollar_figure -- big_number -- -- -- -- -- big_number -- -- -- -- -- big_number -- -- -- -- big_number big_number dollar_figure dollar_figure dollar_figure big_number big_number big_number - big_number big_number penalties sec sec sec sec_6662 h e d c dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number respondent determined that interest is to be computed pincite percent of the interest payable under sec_6601 with respect to any substantial_underpayment attributable to tax- motivated transactions respondent determined that an additional_amount is to be computed equal to percent of the interest attributable to the entire underpayment pursuant to sec_6653 b after concessions the sole issue to be decided is whether the periods of limitations for the years in issue expired before the issuance of the final partnership administrative adjustments fpaa's the resolution of this issue depends upon whether walter j hoyt iii as tax_matters_partner for the partnerships involved herein validly executed various form sec_872 consent to extend the time to assess tax this case was submitted fully stipulated pursuant to rule the stipulations of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners lived in shell beach california in petitioners became limited partners in the shorthorn genetic engineering partnership sge and claimed losses and investment tax carrybacks to the and taxable years petitioners subsequently became limited partners in both the durham shorthorn breed syndicate 1987-e partnership dsbs 87-e and the timeshare breeding service joint_venture partnership tbs j v these three partnerships hereinafter collectively referred to as the hoyt partnerships are tefra partnerships subject_to the provisions of sec_6221 through for all post-1982 taxable years in issue petitioners claimed losses from the hoyt partnerships through walter j hoyt iii mr hoyt was designated the tax_matters_partner tmp on the hoyt partnership returns for the years in issue with the sole exception of sge which did not list a designated tmp on its partnership return for the tax_year ’ as tmp mr hoyt executed extensions of the periods of limitations extending the periods for assessment and collection for the hoyt partnerships as set forth below congress enacted the tefra partnership procedures as part of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 though mr hoyt was not designated tmp on sge 83-2's return he signed the tax_return for sge as general_partner mr hoyt also executed an extension of the period of limitations for sge 83-2's tax_year on date form date date of extension date fpaa partnership year signed signed expiration was issued sge indefinite sge indefinite sge none - -- sge none - -- sge 872-p -- - --- 872-p - 872-p sge 872-p - - - 872-p - 872-p sge - 872-p - 872-p sge none - - sge none - - sge none - - dsbs 87-e 872-p - - - 872-p - 872-p dsbs 87-e - 872-p - 872-p dsbs 87-e none - - dsbs 87-e none - - tbs j v 872-p -- --- 872-p --- 872-p tbs j v -- --- 872-p --- 872-p tbs j v --- 872-p --- 872-p none tbs j v none -- -- none tbs j v none - - none tbs j v none - - none before the correct taxable_year for both sge and dsbs 87-e was the calendar_year beginning with the short taxable_year ending date the correct taxable_year for both sge and dsbs 87-e was the year ending sept as the result of respondent's acceptance of forms application_for change in accounting_period filed for those partnerships the correct taxable_year of tbs j v was the calendar_year for all years in issue the parties do not agree as to whether a return was filed for this taxable_year at any time through date no fpaa had been issued as of date the date petitioners filed a petition in bankruptcy pursuant to the stipulations of the parties the periods of limitations for the following years are still in issue the and taxable years for sge the and taxable years for dsbs 87-e and the and taxable years for tbs j v on date the examination_division of the internal_revenue_service examination_division requested that the criminal_investigation_division cid of the internal_revenue_service irs investigate mr hoyt for allegedly preparing false and fraudulent individual income_tax returns for individuals ’ mr hoyt allegedly advised the individuals that although they did not join certain hoyt-managed partnerships until they could deduct partnership losses on their federal_income_tax returns the parties have stipulated that the periods of limitations for the assessment and collection of any deficiency in income_tax due from petitioners with respect to shorthorn genetic engineering partnership for the and calendar years and for its fiscal years ending date and and durham shorthorn breed syndicate 87-e partnership for the fiscal years ending date and have not expired petitioners concede that the statute_of_limitations does not bar assessment and collection of any income_tax deficiency from the timeshare breeding service joint_venture partnership for its calendar_year or any partnership in this case whose taxable_year ended with or within petitioners' calendar_year partnership items of each of those partnerships for those years became nonpartnership_items as of date none of the individuals are petitioners in the present case cid assigned a special_agent to the investigation on date and by date the agent had deposed over partners of various hoyt-managed partnerships on date cid recommended that mr hoyt be prosecuted under sec_7206 for aiding and assisting in the preparation of false and fraudulent individual income_tax returns for individuals and referred the matter to the sacramento irs district_counsel on date district_counsel referred the matter to the united_states department of justice justice_department for criminal prosecution the justice_department declined prosecution on date in addition to the earlier referral the examination_division referred a criminal_fraud case involving mr hoyt to cid on date the criminal_fraud referral was unrelated to the earlier criminal tax investigation for which the justice_department had already declined criminal prosecution cid accepted the criminal_fraud referral and began a fraud investigation of mr hoyt on date on date the u s attorney's office asked cid to join an ongoing grand jury investigation of mr hoyt cid joined in turn these partners apparently learned of the irs criminal tax investigation of mr hoyt because of the depositions requested by the special_agent from the record it is clear that the latest that mr hoyt knew that the justice_department had declined prosecution was on or about date the grand jury investigation after receiving permission from the irs regional_commissioner cid finished working on both the criminal_fraud referral and the grand jury investigation no later than date the u s attorney’s office ended the grand jury investigation of mr hoyt on date without an indictment the record before us does not refer to subsequent criminal investigations of mr hoyt on date petitioners filed a voluntary petition for bankruptcy in the united_states bankruptcy court for the ebastern district of california bankruptcy court ’ petitioners' partnership items in the hoyt partnerships were converted to nonpartnership_items on that date respondent mailed notices of deficiency to petitioners on date respondent’s determinations set forth above are based solely on petitioners' involvement in the hoyt partnerships on date the bankruptcy court entered an order granting petitioners’ motion for relief from the automatic_stay petitioners' bankruptcy case no 95-23293-a-13 was still pending at the time the petition was filed sec_301_6231_c_-7t temporary proced admin regs fed reg date provides that the partnership items of a partner named as a debtor in a bankruptcy proceeding become nonpartnership_items as of the date the bankruptcy petition is filed for the sole purpose of permitting them to file a petition with the tax_court in this case general discussion the tmp is the central figure of partnership proceedings and consequently his status is of critical importance to the proper functioning of the partnership audit and litigation procedures he serves as the focal point for service of all notices documents and orders for the partnership in both administrative and judicial proceedings see 89_tc_198 as the result of his statutory responsibilities the tmp acts as a fiduciary and as a fiduciary his actions affect the rights of all partners in the partnership see id pincite the tmp may extend the period of limitations with respect to all partners in a partnership by an agreement between the irs and the tmp or the period may be extended by an agreement between the irs and any other person authorized by the partnership in writing ’ see sec b b the period of limitations for a specific partner may also be extended by an agreement between the irs and that partner see sec b a a tmp is generally designated at the time the partnership return is filed see sec_301 a -1 c proced admin regs the designation of a tmp remains effective until the termination of the designation pursuant to sec_301 a -1 proced admin regs ' which provides in pertinent part termination of designation--- in general a designation of a tax_matters_partner for a taxable_year under this section shall remain in effect until- 1v the partnership items of the tax_matters_partner become nonpartnership_items under sec_6231 relating to special enforcement areas in turn sec_6231 relating to special enforcement areas applies to criminal investigations and other areas that the secretary determines by regulation to present special enforcement considerations the temporary_regulation sec_301_6231_a_7_-1t c temporary proced admin regs fed reg date contained the same provision sec_301_6231_a_7_-1 proceed admin regs is the final_regulation effective for all designations selections and terminations of a tmp occurring on or after date i the temporary_regulation sec_301 a -1t temporary proced admin regs fed reg date was identical sec_301_6231_c_-5t temporary proced admin regs fed reg date was promulgated by the secretary pursuant to sec_6231 and and provides for the treatment of partnership items of a partner who is the subject of a criminal tax investigation as follows the treatment of items as partnership items with respect to a partner under criminal investigation for violation of the internal revenue laws relating to income_tax will interfere with the effective and efficient enforcement of the internal revenue laws accordingly partnership items of such a partner arising in any partnership taxable_year ending on or before the last day of the latest taxable_year of the partner to which the criminal investigation relates shall be treated as nonpartnership_items as of the date on which the partner is notified that he or she is the subject of a criminal investigation and receives written notification from the service that his or her partnership items shall be treated as nonpartnership_items the partnership items of a partner who is notified that he or she is the subject of a criminal investigation shall not be treated as nonpartnership_items under this section unless and until such partner receives written notification from the service of such treatment generally there is a 3-year period of limitations on the assessment of a tax attributable to any partnership_item and generally the issuance of an fpaa will suspend the period of limitations see eg sec d these temporary regulations apply to partnership taxable years beginning after date see fed reg date petitioners' position petitioners contend that mr hoyt’s extensions of the period of limitations are invalid because at the time he executed the appropriate form sec_872 he no longer was the tmp of the hoyt partnerships because he had been the subject of a criminal tax investigation therefore they contend that since the extension agreements were invalidly executed the periods of limitations for the years in issue expired before the fpaa's were issued petitioners base their contentions on three alternative arguments that the second and third sentences of sec_301_6231_c_-5t temporary proced admin regs supra are invalid and that the initiation of a criminal tax investigation of mr hoyt converted his partnership items in the hoyt partnerships into nonpartnership_items as a matter of law that the criminal tax investigation of mr hoyt created a conflict of interest between mr hoyt's duties as a fiduciary of the hoyt partnerships and his self-interest as the subject of a criminal tax investigation and that such a conflict necessitated his removal as tmp on the basis of the rationale of 147_f3d_221 2d cir revg and remanding transpac drilling venture v commissioner tcmemo_1994_26 or that the commissioner abused his discretion by not issuing a written notice informing mr hoyt that his partnership items would be treated as nonpartnership_items respondent's position respondent contends that mr hoyt was tmp at all times when he executed extensions of the periods of limitations for the hoyt partnerships respondent contends that sec_301_6231_c_-5t temporary proced admin regs supra is a valid regulation and that in accordance with the regulation a taxpayer's partnership items are not treated as nonpartnership_items until the commissioner notifies the taxpayer that he is the subject of a criminal tax investigation and his partnership items will be treated as nonpartnership_items in addition respondent contends that the facts of transpac drilling venture v commissioner supra are distinguishable from the facts in this case and that the criminal tax investigation of mr hoyt did not create a conflict of interest affecting mr hoyt's duties as a fiduciary of the hoyt partnerships mr hoyt's status as tmp for sge 83-2's taxable_year as an initial matter we must decide whether mr hoyt was validly designated tmp of sge for the taxable_year petitioners contend that mr hoyt could not have served as sge 83-2's tmp for because he was not a general_partner of sge for that year and was not validly designated tmp on sge 2's partnership return -- sec_6231 defines a tmp as either a general_partner designated tmp as provided in regulations or if no general_partner has been so designated the general_partner having the largest profits interest in the partnership at the close of the tax_year with the exception of sge 83-2's partnership return mr hoyt was designated tmp on the returns for the hoyt partnerships for all of their post-1982 taxable years pursuant to sec_6231 a see sec_301_6231_a_7_-1 proceed admin regs though no partner was designated tmp on sge 83-2's return mr hoyt signed sge 83-2's tax_return as a general_partner it is clear from the record that mr hoyt was the sole general_partner of sge in and therefore was the general_partner having the largest profits interest in the partnership at the close of the taxable_year pursuant to sec_6231 b on the basis of the record we find that mr hoyt was tmp of sge for the taxable_year pursuant to sec_6231 a b we will now examine each of petitioners' arguments in turn validity of sec_301 c --5t temporary proced admin regs petitioners contend that the second and third sentences of sec_301_6231_c_-5t temporary proced admin regs supra are invalid and that the initiation of the criminal tax - investigation of mr hoyt resulted in the conversion of his partnership items in the hoyt partnerships into nonpartnership_items as a matter of law therefore mr hoyt's tmp designation was terminated and any extensions he signed on behalf of the hoyt partnerships were invalid petitioners base their position on the interrelationship of sec_6231 sec_301_6231_c_-5t temporary proced admin regs fed reg date and sec_301 a -1 iv proced admin regs our understanding of petitioners' argument is as follows the secretary may determine in situations enumerated in sec_6231 that to treat items as partnership items will interfere with the effective and efficient enforcement of the internal revenue laws sec_6231 emphasis added once such a determination is made by the secretary such partner's partnership items shall be treated as nonpartnership_items id emphasis added by regulation the secretary has determined that the treatment of items as partnership items with respect to a partner under criminal investigation for violation of the internal revenue laws relating to income_tax will interfere with the effective and efficient enforcement of the internal revenue laws sec_301_6231_c_-5t temporary proceed admin regs supra emphasis added and -- - therefore at the initiation of a criminal tax investigation the partner's items become nonpartnership_items pursuant to sec_6231 and the partner is removed as tmp pursuant to sec_301 a -1 iv proced admin regs in sum petitioners conclude that once a partner is removed as tmp upon the initiation of a criminal tax investigation the partner so removed cannot serve as tmp as long as he remains the subject of a criminal tax investigation and that any previous designation of that partner as tmp will cease petitioners however concede that a partner subject_to a criminal tax investigation could serve as tmp upon completion of that investigation but would probably have to be redesignated tmp on the basis of the above argument petitioners argue that mr hoyt could not have served as tmp after the initial criminal tax investigation which began on date in addressing petitioners’ argument we turn first to the interpretation of the language of sec_6231 when interpreting statutes the function of courts is to construe the language of the statute to give effect to the intent of congress see 101_tc_225 affd 64_f3d_1406 9th cir where possible statutes should be interpreted in their ordinary everyday sense see 331_us_1 a statute is to - be construed so that each of its provisions is given full effect and not to render parts of the statute inoperative or superfluous see 663_f2d_522 5th cir accordingly sec_6231 should be read in its entirety as part of a single statutory scheme and not so as to render parts of the statute inoperative sec_6231 in pertinent part provides as follows sec_6231 regulations with respect to certain special enforcement areas -- applicability of subsection --this subsection applies in case of b criminal investigations eb other areas that the secretary determines by regulation to present special enforcement considerations items may be treated as nonpartnership_items ---to the extent that the secretary determines and provides by requlations that to treat items as partnership items will interfere with the effective and efficient enforcement of this title in any case described in paragraph such items shall be treated as non-partnership items for purposes of this subchapter emphasis added special rules ---the secretary may prescribe by regulation such special rules as the secretary determines to be necessary to achieve the purposes of this subchapter in any case described in paragraph emphasis added -- - from the plain language of the statute it is clear that the secretary has authority to promulgate regulations in order to achieve the purposes of this subchapter in cases involving sec_6231 concerning among other areas criminal investigations sec_301_6231_c_-5t temporary proced admin regs supra promulgated pursuant to the grant of authority in sec_6231 a legislative_regulation because congress explicitly left a gap for the agency to fill see 467_us_837 a legislative_regulation is given controlling weight unless the regulation is arbitrary capricious or manifestly contrary to the statute see id in addition courts are to interpret a regulation as a whole in light of the overall statutory scheme and not to give force to one phrase in isolation see 898_f2d_1435 9th cir courts have a duty to give effect to every part of a regulation and construe each part in connection with every other part so as to produce a harmonious whole see 868_f2d_410 11th cir it is clear that sec_301_6231_c_-5t temporary proced admin regs supra concerning the treatment of partnership items of partners under criminal tax investigation differs from regulations promulgated to address other special enforcement areas for example the secretary did not explicitly require that a taxpayer receive written notification in every special enforcement situation rather each special enforcement regulation begins with language similar to the language of sec_6231 c the treatment of items as partnership items with respect to a partner in a specifically described circumstance will interfere with the effective and efficient enforcement of the internal revenue laws sec_301_6231_c_-6t temporary proced admin regs fed reg date providing that the partnership items of a partner whose taxable_income is determined by use of an indirect method of proof shall be treated as nonpartnership_items on the date of the mailing of the deficiency_notice see also sec_301_6231_c_-7t temporary proced admin regs fed reg date providing that the partnership items of a partner named as debtor in a bankruptcy proceeding become nonpartnership_items as of the filing of the bankruptcy petition after this introductory language each special enforcement regulation specifically sets forth what circumstances will interfere with the effective and efficient enforcement of the internal revenue laws and when partnership items in that situation will be treated as nonpartnership_items - - for example in the case of criminal tax investigations partnership items would not be treated as nonpartnership_items unless a partner was notified that he was the subject of a criminal tax investigation and received written notification that his partnership items would be treated as nonpartnership_items see sec_301_6231_c_-5t temporary proced admin regs fed reg date therefore the timing of the treatment of a partner's partnership items as nonpartnership_items is specified in each regulation sec_301_6231_c_-5t temporary proced admin regs supra consists of three sentences petitioners dispute respondent’s interpretation of the regulation and contend that the second and third sentences solely address which partnership items become nonpartnership_items and when partnership items are converted to nonpartnership_items petitioners also contend that the last two sentences of the regulation conflict with the first sentence and with the language of sec_6231 in sum petitioners urge this court to read the first sentence of sec_301_6231_c_-5t temporary proced admin regs supra in isolation divorced from the regulation as a whole petitioners' interpretation of the interaction between sec_6231 and sec_301_6231_c_-5t temporary proced --- - admin regs supra would negate the two notification requirements listed in the regulation in transpac drilling venture v commissioner tcmemo_1994_26 revd 147_f3d_221 2d cir this court specifically noted that sec_301_6231_c_-5t temporary proced admin regs supra requires that a taxpayer receive two different notices from the irs specifically notify the taxpayer that he is the subject of a criminal tax investigation and notify the taxpayer in writing that the irs will treat his partnership items as nonpartnership_items we further note that the court_of_appeals for the second circuit in transpac drilling venture v commissioner supra in reversing this court did not hold sec_301_6231_c_-5t temporary proceed admin regs supra invalid nor did the court_of_appeals attempt to construe the regulation in the manner in which petitioners urge rather the court_of_appeals held on the basis of the facts therein that where a serious conflict of interest precludes the faithful exercise of the tmp’s fiduciary duties to the limited partners and partnerships the regulation does not prescribe the sole grounds under which a tmp will be removed following the commencement of a criminal investigation see id pincite -- - finally we note that case law in the ninth circuit in which this case would be appealable supports our decision as to the validity of sec_301_6231_c_-5t temporary proced admin regs supra in in re leland bankr e d cal the bankruptcy court stated the debtors sic argument that hoyt's partnership items became nonpartnership_items as of the date his criminal investigation began is simply unsupported and ignores the entirety of sec_301_6231_c_-5t temporary proced admin regs supra though we agree with petitioners that the bankruptcy court's reliance on language from 95_tc_388 is misplaced the bankruptcy court cited the plain and unequivocal language of the regulation in sustaining its dual requirements additionally the bankruptcy court in in re miller ’ bankr e d cal affd 81_f3d_169 9th cir stated miller also argues that the regulations are in conflict with the internal_revenue_code and by merely showing that hoyt was under criminal investigation hoyt's status as a tmp was terminated we disagree if this were true no party with any certainty would know when a criminal investigation began in order to terminate a tmp's status this uncertainty would undermine one of the main goals in enacting tefra counsel for petitioners also served as counsel for the taxpayers in in re leland bankr e d cal and in in re miller bankr e d cal affd 81_f3d_169 9th cir - - the regulations promulgated by the secretary are not manifestly contrary to the statute as miller suggests rather the secretary enacted temporary sec_301_6231_c_-5t to carry out the provisions of u s c sec_6231 and its purpose hoyt's authority as the designated tmp could not be terminated based on the criminal investigation until he received written notification from the irs of the conversion of items to nonpartnership in summary it is both the regulations and the internal_revenue_code which provides that the tmp designation shall be terminated upon the criminal investigation and the written notification that partnership items shall be treated as nonpartnership_items therefore we hold that the tmp had authority to enter into consents with the irs to extend the time for assessments and bind miller to the extensions fn ref omitted we conclude that the secretary's regulatory treatment of the partnership items of partners under criminal tax investigation comports with the language of sec_6231 and hold sec_301_6231_c_-5t temporary proced admin regs supra is a valid regulation in this case the record clearly reflects that the irs did not notify mr hoyt that his partnership items would be treated as nonpartnership_items pursuant to the provisions of sec_301_6231_c_-5t temporary proced admin regs supra the commencement of a criminal tax investigation of a partner in a tefra partnership does not necessarily or immediately interfere with the effective and efficient enforcement of the internal revenue laws and require the treatment of partnership items as nonpartnership_items in every situation -- - removal of tmp for violating a fiduciary duty petitioners contend that mr hoyt should have been removed as tmp by the irs because of a conflict of interest between mr hoyt's fiduciary duty to petitioners as partners of the hoyt partnerships and his self-interest as the subject of several criminal tax investigations petitioners rely on 147_f3d_221 2d cir contending that transpac holds that the commissioner has no discretion and must remove a tmp who is under criminal tax investigation however the transpac decision involved distinguishable facts in transpac the irs began a civil tax audit of the transpac partnerships in the latter part of by date however the civil audit had uncovered issues which were referred to cid for criminal investigation see id pincite while the criminal investigation was proceeding the irs approached limited partners of the transpac partnerships and asked them to sign extension agreements for the taxable_year most of the limited partners refused so the irs then approached the partnership's tmp's and made the same extension requests the tmp's acquiesced and executed the extension agreements and thereafter continued to execute extension agreements through date see id pincite as the irs did not issue fpaa's until date the year period of limitations would have expired but for the signed extensions - - the tmp's approached by the irs were themselves under criminal tax investigation as was the primary promoter of the transpac partnerships who was already a convicted tax felon sometime during the course of the criminal tax investigations the tmp's became cooperating government witnesses whose own sentencing or grants of immunity depended on their cooperation with the government see id pincite in addition the court_of_appeals for the second circuit found that when the limited partners in the transpac partnerships inquired about the status of the civil audits the irs misled the limited partners by telling them to ask for information from the tmp's who in turn had been expressly ordered not to disclose any information about the existence of the criminal investigation see id pincite in transpac the court_of_appeals reasoned that where serious conflicts exist a tmp may be barred from acting on behalf of the partnership quite apart from the issuance of a government letter under current regulation c -5t id the court_of_appeals proceeded to hold that the tmp's in that case had a serious conflict of interest which voided their consents to the extensions of the periods of limitations the court_of_appeals found it especially disquieting that the irs knew the extensions were unwanted by the limited partners on whose behalf the tmp's purported to act see id the court_of_appeals noted that the irs before seeking extensions of the periods of limitations from the tmp's had already transformed - - its civil audits of the partnerships into criminal investigations of the tmp's the court_of_appeals reasoned that the conversion of the civil audits into criminal investigations created a powerful incentive on the part of the tmp's to ingratiate themselves with the government and to ignore their fiduciary duties to the limited partners see id we emphasize that in transpac the tmp's executed the extension agreements near the time the tmp's were cooperating with the government in anticipation of either grants of immunity or sentencing agreements see id pincite the tmp's in transpac became government witnesses owing to their cooperation with government investigators ’ the court_of_appeals essentially found therefore that the tmp's had a disabling conflict of interest that prevented them from faithfully discharging their fiduciary duties to the limited partners unlike transpac there is no evidence in this case that the irs approached limited partners to execute any extension agreements or that they refused to sign such agreements the promoter tmp of the hoyt partnerships was before or during the relevant period indicted or convicted of a tax felony or cooperating with the government as a witness or the irs misled partners of the hoyt partnerships about the existence of i two of the tmp's were granted immunity from prosecution while the third entered into a plea bargain resulting ina suspended sentence -- p7 - criminal investigations or ever instructed mr hoyt to say nothing about such criminal tax investigations in addition the record reflects that the criminal investigations of mr hoyt ended prior to mr hoyt's execution of every one of the extension agreements in issue except one only one of the extension agreements for the years in issue concerning the taxable_year of sge was executed by mr hoyt while he was under criminal tax investigation in olcsvary v united_states bankr e d tenn the united_states bankruptcy court for the eastern district of tennessee stated there is no evidence that hoyt had any contact with the investigators at all much less that he executed the extensions under pressure for leniency indeed since these tax investigations never resulted in prosecution it is possible that hoyt viewed them with contempt or haughty disdain rather than fear the court_of_appeals in transpac did not assume that the mere existence of an investigation would subvert a tax matters partner’s judgment and bend him to the government’s will in dereliction of his fiduciary duties to his partners mr hoyt continued to promote the existing hoyt partnerships after the initiation of the criminal tax investigations mr hoyt continued to defend his legal position throughout the criminal tax investigations and continued to maintain that all partnership items were legitimate a legal position which was consistent with that of his partners - - mr hoyt also encouraged the limited partners to refuse to cooperate with government investigators w j hoyt sons sent letters to some limited partners telling them that they could refuse to be deposed by the irs and if already deposed that they could refuse to sign the interview transcript in sum we are not persuaded that mr hoyt had a disabling conflict of interest in this case or violated his fiduciary duty to petitioners on the basis of the record we find and hold that mr hoyt did not have a conflict of interest which required the removal of his tmp designation or invalidated the extensions of the periods of limitations abuse_of_discretion by respondent petitioners contend that respondent's failure to senda written notice to mr hoyt informing him that his partnership items would be treated as nonpartnership_items pursuant to sec_301_6231_c_-5t temporary proced admin regs fed reg date was an abuse_of_discretion petitioners assert that because mr hoyt was the subject of criminal investigations and because certain irs officials countersigning the extension agreements knew of the criminal tax investigations of mr hoyt the failure of the irs to notify mr hoyt that his partnership items would be treated as nonpartnership_items was arbitrary and unreasonable petitioners once again rely on 147_f3d_221 2d cir in which the court_of_appeals disagreed with this court’s conclusion that - - the commissioner had not abused his discretion by failing to terminate a tmp’s status the taxpayer has the burden_of_proof when alleging an abuse_of_discretion see 96_tc_204 the parties have stipulated that the irs has no formal criteria to determine when or whether a written notice notifying a partner that his partnership items will be treated as nonpartnership_items is to be sent to a taxpayer who is the subject of a criminal tax investigation the irs makes each determination upon the particular facts of each case as previously indicated the transpac decision involved distinguishable facts and petitioners have not alleged the facts that the court_of_appeals for the second circuit found so disquieting here petitioners are unable to show that respondent's actions in continuing to recognize mr hoyt as tmp were unlawful or arbitrary accordingly we find that petitioners have not established that respondent abused his discretion by not notifying mr hoyt that his partnership items would be treated as nonpartnership_items pursuant to sec_301_6231_c_-5t temporary proced admin regs supra ebxpiration of period of limitations with regard to tbs j v as a supplemental matter we address the parties’ contentions regarding tbs j v ’s and taxable years respondent contends that tbs j v failed to file partnership returns for both the and taxable years and that -- - therefore the period of limitations for and did not expire before date petitioners contend that tbs j v filed both a and a partnership return and that the existence of an extension agreement executed by mr hoyt for tbs j v ’s taxable_year is evidence of the timely filing of the underlying tax_return petitioners argue that since mr hoyt was not the tmp for the years in issue he was not authorized to sign the extension for tbs j v ’s tax_year and the period of limitations for has therefore expired the period for assessing tax attributable to a partnership_item shall not expire before years after the later of the date that the partnership return was filed for the taxable_year or the last date for filing the return for the year without regard to any extensions see sec a when no partnership return is filed adjustments attributable to partnership items may be assessed at any time see sec c respondent has submitted a certified transcript of tbs j v ’s account for the and taxable years showing that the irs has no record of tbs j v 's filing a partnership return for either taxable_year through date petitioner however has been unable to adduce any evidence establishing that tbs j v filed a partnership return for either the or the taxable_year the existence of an extension agreement executed by mr hoyt for tbs j v ’s taxable_year is not evidence of the timely --- - filing of the underlying tax_return however since we have held that mr hoyt was the valid tmp of the hoyt partnerships for the years in issue and since petitioners concede that mr hoyt signed an extension agreement for tbs j v ’s taxable_year even if a return had been filed the period of limitations for the taxable_year would not have expired before date upon the basis of the record we find that tbs j v failed to file partnership returns for both the and taxable years and hold that the period of limitations for tbs j v ’s and taxable years did not expire before date conclusion the parties have stipulated that if this court finds that the respective periods of limitations had not expired before the mailing of the fpaa's then the fpaa's were timely and properly sent to the tmp of the hoyt partnerships for each of the partnership years in issue upon the basis of the record we find that mr hoyt was the tmp when he executed extension agreements with respect to the years in issue and therefore hold that the periods of limitations with respect to years in issue had not expired pursuant to section b b as of date because we find that mr hoyt was tmp of the hoyt partnerships when he executed extension agreements for the years in issue we need not and do not address other issues raised by the parties - - the parties stipulated that if we hold that the extension agreements are valid which we have the amounts set forth below are the correct amounts’ of the deficiencies in petitioners' federal income taxes and additions to taxes for the years involved herein year deficiency sec_6651 a sec_6621 c dollar_figure -0- applies -0- applies big_number -0- applies big_number dollar_figure applies big_number -0- applies big_number -0- applies big_number applies big_number -0- none big_number big_number none big_number none big_number big_number none big_number none big_number none to reflect the foregoing decision will be entered under rule these amounts do not include interest payments made after the mailing of the notices of deficiency frozen refunds or the applicability of any penalty for substantial_underpayment of tax
